﻿Mr. President, it is for me a pleasurable task to congratulate you warmly on your election to the presidency of the thirty-fifth session of the General Assembly. Your election to this responsible post is proof of the general esteem and respect that this Assembly has for you and also of our belief in your ability as an experienced diplomat to carry out this work and preside over our debates. It is also a tribute which the international community is paying to your country, the Federal Republic of Germany, with which many of us have excellent relations.
140.	We would also extend our congratulations to your predecessor, our brother Mr. Salim Ahmed Salim, for the firmness and wisdom with which he presided over the various sessions that have been held during this past year. His successful discharge of his functions did credit not only to his country, the United Republic of Tanzania, but also to Africa as a whole.
141.	We would also express our appreciation to the Secretary-General, Mr. Kurt Waldheim, whose tireless work for peace and justice earns him our greatest respect.
142.	We welcome to this great family of the United Nations Saint Vincent and the Grenadines and we assure it of our fraternal solidarity.
143.	We also congratulate the Republic of Zimbabwe on its admission to this Organization and we hail its gallant people for their brilliant victory over colonialism and racial segregation—in a word, over injustice. 
144.	Lastly, we would express our great appreciation to the British Government, the former administering Power, for the considerable efforts it undertook to ensure that the Rhodesia Constitutional Conference, held in 1979 at Lancaster House in London, would lead to the results which now allow the people of Zimbabwe to make their own path towards progress and prosperity.
145.	Once more history has demonstrated that our Organization can help to re-establish peace in the world, provided that we are truly inspired by goodwill and courage.
146.	We have gathered here in New York once again to consider the progress made by mankind in working towards the objectives set by our Organization when it was established. Alas, we have to confess that the fruits of our efforts have not yet materialized. Of course, it is true that today Zimbabwe has regained its freedom and independence, but there are so many other crises throughout the world that are still without solution! There is the crisis of the world economy, there are crises in Africa, South-East Asia and the Middle East; there are many very distressing problems that require in-depth action on our part if we are to avoid another world catastrophe.
147.	For many years now, the establishment of the new international economic order has been on our agenda. There is certainly no doubt but that this question does deserve our full attention, if we wish to break, once and for all, the vicious circle of underdevelopment and abject poverty.
148.	The third world has fought for its independence and does not intend to lose it again in the face of the new challenges to it. Economic progress can no longer continue to be the preserve of a minority. We must take care and work to establish a world of equal partners based on the right of all nations and individuals to a life of dignity and decency. Attempts made to that end so far, in particular within UNCTAD and UNIDO, have suffered resounding defeats, for most of the developed countries have not yet agreed to revise their economic policy in respect of the third world. But it is in the interests of one and all of us to remedy this situation, for if recession and inflation persist, the growth rate of all countries, including the most developed, will continue to fall over the next decade.
149.	Nevertheless, my delegation welcomes the special session that has just been held on problems of development by our General Assembly. Even though the eleventh special session did not live up to all our hopes, it nevertheless provided the basis for preparing the next round of global negotiations. It also enabled us to restate the urgent need for increasing aid to the least developed countries. However modest the consensus was, it should nevertheless be emphasized, because it is a point of departure for the United Nations Conference on the Least Developed Countries to be held in 1981. We must make active preparations now for that Conference.
150.	My delegation is glad to see the international community devoting more and more attention to the very acute specific problems of that category of countries, which includes the Comoros. The least developed countries, in addition to having the lowest gross national product per capita in the world and a growth rate that is virtually zero, also face additional difficulties resulting from the very nature of those countries. This is the case with the Comoros, my country, which, because of the fact that it is an island, suffers from complete isolation and from excessive dependence on the international market. The situation is aggravated still further by an almost non-existent infrastructure as far as air and sea transport and telecommunications are concerned—areas where development requires tremendous financial investment.
151.	Friendly countries, on a bilateral or regional basis or even multilateral, have agreed to provide us with assistance, and my Government is indeed appreciative of those offers. However, the fact remains that an even greater collective effort is required from the international community to sup-port our development efforts. To that end, we believe, regional organizations must become increasingly active in this common endeavour.
152.	The Organization of African Unity [OAU], for its part, has now decided to contribute to that effort. It has set up structures for economic co-operation and integration. The most recent initiatives in this area were the Lagos Plan of Action for the Implementation of the Monrovia Strategy, decided upon by the heads of African States in the course of the second extraordinary session of the Assembly of Heads of State and Government of the OAU, held at Lagos last April.  In our opinion, such concrete measures constitute a major contribution to the establishment of the new international economic order and as such, we feel, should be sup-ported by the entire international community.
153.	Turning now to the international political situation, I must unfortunately state that it has evolved in a direction that I can hardly describe as positive.
154.	My country is seriously concerned over the policy of apartheid that is practised in southern Africa by the Pretoria regime. We whole-heartedly condemn that policy, for it is based on institutionalized racism. A minority can no longer continue to flout the decisions of our Organization and deny the majority the fundamental right to a life of dignity and freedom. The example of Zimbabwe has proved, if any further proof were needed, that it is in no way Utopian to think of a multiracial State based on the equality of all citizens.
155.	As far as Namibia is concerned, my delegation continues to consider Security Council resolution 435 (1978) to be a basis for an acceptable settlement. However, South Africa, wishing at all costs to impose an internal solution in Namibia, is responsible for the delay encountered in the implementation of the settlement plan advocated by the United Nations to lead the country to independence. Such delaying tactics and also Pretoria's barbarous repression carried out against SWAPO, the sole and legitimate representative of the Namibian people, can no longer delay the advent of a solution to that tragic problem. We believe that the European group must now adopt a more dynamic attitude in order to encourage the implementation of the United Nations plan. It is the duty of those countries to exert pressure, by appropriate specific measures, on South Africa, so that it will at last realize that it has no option but to accept the decisions of our Organization.
156.	In Chad the stream of refugees is constantly increasing, even though the Agreement signed at Lagos on 21 August 1979 had given us great hopes. We support the peace efforts currently being made by OAU. The international community must do all it can to ensure that those efforts are successful, but if they fail the United Nations without further delay must be seized of the matter.
157.	As far as Western Sahara is concerned, my country, the Federal Islamic Republic of the Comoros, has constantly supported the initiatives of OAU and the international community to find an equitable solution in keeping with law and justice. The "Committee of Wise Men" of OAU, to which Africa decided to entrust this matter, seems to be moving towards a compromise that would be acceptable to all the parties involved in the conflict. We continue to believe that it is our duty to make sure that this constructive dialogue continues, in order to safeguard peace in that region and indeed in the world.
158.	In the Middle East the situation is more than ever before a serious threat to international peace and security. We are indeed disgusted at the attacks and the perpetual aggression carried out against Lebanon by Israeli troops. Tension in the region is aggravated still further by the establishment of more Jewish settlements in the occupied Arab territories. We condemn such actions, which are contrary to international law. Such a negative attitude can only crush the hopes that had been aroused by certain initiatives taken in the region for peace. Israel can no longer continue to ignore the fact of Palestine, the right of the Palestinian people to self-determination and its absolute right to found an independent State on its own land. At its seventh emergency special session, held in July last and devoted to this important issue, the General Assembly reaffirmed that the participation of the Palestinian people is indispensable to all efforts to find a just and equitable solution. I would take this opportunity to reaffirm here my Government's constant support for the just cause of the Palestinian people and the PLO, its sole representative.
159.	My country considers that the annexation of Jerusalem by Israel to make it its capital is a serious infringement of international law. Jerusalem must be preserved as a universal holy city. Accordingly we support all the decisions taken on this question by the Islamic Conference and by its Al Quds Committee. More than ever before, our Organization must do all it can to ensure that Israel at last withdraws from the Arab territories it has occupied by force since 1967, including Jerusalem, and to ensure that the inalienable rights of the Palestinian people be respected.
160.	Turning to Asia, my delegation would like to express its deep concern over the conflicts which continue to occur there. Afghanistan, a fraternal Moslem country and a member of the non-aligned movement, continues to suffer under a regime that has been imposed by force. Last January our General Assembly adopted by an overwhelming majority resolution ES-6/2, demanding the ending of the occupation of that country by Soviet troops. It is for our Organization to take the necessary steps to enable the Afghan people to exercise its legitimate right to determine freely its own future.
161.	Another people in Asia, the people of Democratic Kampuchea, has been stricken by famine and all kinds of epidemics which threaten its very existence. It is the victim of an irresponsible Government imposed by Hanoi.
162.	In the name of the sacred principle of non-interference in the internal affairs of other countries, we strongly oppose the presence of Vietnamese troops in Kampuchea. We support the efforts of our Secretary-General and indeed of all peace-loving and justice-loving peoples to help that people regain its dignity and exercise its right to self-determination.
163.	With regard to the armed confrontation between Iraq and Iran, we would appeal most urgently to those two fraternal countries to make use of the means of negotiation rather than weapons. If the conflict continues much longer, it will not only run the risk of dangerously aggravating tension in the region but also help to relegate to second place another problem that is still unresolved, that of the holding of the American hostages in Iran.
164.	We do not want to interfere at all in the complaints that Iran and the United States of America may have against each other. But diplomatic immunity is one of the very basic principles prevailing in inter-State relations, and in our opinion it would be dangerous to acquiesce in the transgression of that principle by a State Member of our Organization.
165.	There is another matter of concern to my country, namely, the explosive situation in the sub region of the Indian Ocean. Like the other States bordering on that ocean, the Federal Islamic Republic of the Comoros is deeply concerned at the increasingly active militarization of the area by the major nuclear Powers. Such a situation is a serious threat to international security and, indeed, to the very survival of our States most of which have acceded to independence quite recently.
166.	That is why the Government of the Comoros has always declared that it is willing to support any initiative, regional or international, to encourage the implementation of General Assembly resolution 2832 (XXVI) which contained the Declaration of the Indian Ocean as a Zone of Peace.
167.	Accordingly, we support the idea of convening at Colombo in 1981 a United Nations Conference on the Indian Ocean which would, inter alia, be entrusted with the task of studying ways and means of implementing that resolution.
168.	Before concluding my statement I should like to refer to one matter which is of paramount concern to my country and to Africa, namely, the question of the Comorian island of Mayotte.
169.	At a meeting of the General Committee  my delegation insisted that that item be retained on the agenda of this session so that our Organization could be kept informed of developments. As everybody knows, talks have been held between the Federal Islamic Republic of the Comoros and France, in accordance with resolutions adopted by the General Assembly since its thirty-second session. Those talks have made it possible, by common consent, to draw up a series of economic, social and political measures, in order to ensure that Mayotte can gradually and effectively be integrated into the Comoros as a whole. Thus freedom of movement has been restored to the people and visas are no longer required for movement between Mayotte and the other islands. This important measure has indeed, by facilitating communications, contributed to lessening tension among the people of the Comoros. This information has been communicated to the Secretary-General for inclusion in the report on this item. I shall speak on it in more detail when the item comes up for discussion in the Assembly.
170. The Government of the Comoros is convinced that the negotiations that have been begun must be continued. We shall do our best to that end. We shall try to avoid any polemical spirit that could damage the negotiations that have been begun with a view to finding a just solution, in keeping with the decisions of our Organization, as soon as possible.
